Citation Nr: 1314295	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  09-21 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for major depressive disorder (MDD).

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include headaches and a cognitive disorder.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for neck disorder.

6.  Entitlement to service connection for a back disorder.

7.  Entitlement to service connection for a bilateral knee disorder

8.  Entitlement to service connection for bilateral foot pain.

9.  Entitlement to service connection for bilateral ankle and foot degenerative joint disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Kordich, Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to May 2004, and from December 2004 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.

In August 2012, the Veteran testified before the undersigned at a Travel Board hearing held at the Waco, Texas RO.  A transcript has been incorporated into the record.

The Board has recharacterized the issues on appeal as indicated above to more accurately reflect the procedural history. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for a back disorder, a bilateral knee disorder, bilateral foot pain, and bilateral foot and ankle degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claimed in-service combat-related stressor is conceded.

2.  Affording the Veteran the benefit of the doubt, the objective evidence of record demonstrates that he has a current diagnosis of PTSD related to a verified in-service stressor. 

3.  With resolution of doubt in favor of the Veteran, major depressive disorder is etiologically related to his active military service.

4.  The Veteran's headaches and claimed cognitive disorder are etiologically related to in-service exposure to an improvised explosive device and parachute jumps.

5.  With resolution of doubt in favor of the Veteran, the Veteran's currently demonstrated tinnitus is due to his combat-related exposure to hazardous noise levels during his period of active service, including in Iraq and Afghanistan.

6.  With resolution of doubt in favor of the Veteran, the Veteran's neck disorder is related to his active military service.




CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2012). 

2.  The criteria for establishing entitlement to service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012). 

3.  The Veteran's residuals of a TBI, to include headaches and a cognitive disorder were incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).

4.  The Veteran's tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012)

5.  The Veteran's neck disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). 

The Board notes that the Veteran's service treatment records are not available, and numerous attempts to secure them have been unsuccessful.  A March 2008 VA letter notes a formal finding on the unavailability of service treatment records.  VA has a heightened duty to assist the Veteran in developing his claim since the records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

As discussed in detail below, sufficient evidence is of record to grant the matters on appeal.  Therefore, no further notice or development is needed with respect to these matters.  The Board notes that the Veteran was advised in a January 2009 letter of the information and evidence necessary to substantiate the initial rating and effective date in the event his claims were successful.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternate method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) (2012) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).  

However, service connection on the basis of a continuity of symptomatology is only possible if a claimed disability is among the chronic conditions listed in 38 C.F.R. § 3.309(a), see Walker, supra.  

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012). 

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In this decision, the Board has considered the lay evidence as it pertains to the issues.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995). 

Further, the Board highlights that a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  See 38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2012). 

A.  PTSD and Major Depressive Disorder (MDD)

As to entitlement to service connection for PTSD, governing criteria specifically require (i) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3)  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  75 Fed. Reg. 39843 (2009) (to be codified at 38 C.F.R. § 3.304(f)(3)).

Factual Background and Analysis

The Board finds that the Veteran served in combat, as evidenced by his receipt of the Combat Action Badge (CAB) and active service in the Southwest Asia Theater of operations (i.e., Iraq and Afghanistan).  In addition, the Veteran's DD 214 notes that he served in an imminent danger pay area in Afghanistan.  Given the Veteran's combat status, the Board will resolve all reasonable doubt in favor of the Veteran to find that the in-service occurrences reported by the Veteran that are consistent with the circumstances, conditions, or hardships of such service actually occurred.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  For direct service connection, the evidence as to each claimed disorder must still show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

The Veteran claims that his current psychiatric disorder, mainly PTSD is related to his experiences in combat while serving in Iraq and Afghanistan.  

The available service treatment records show that the Veteran reported depression on a Post Deployment Questionnaire dated in February 2006, but stated that he was not treated for the condition.  

North Texas VA Health Care System treatment records covering the period from October 2007 to May 2008 show the Veteran was screened for PTSD.  He was examined for PTSD in December 2007.  The examiner noted that the Veteran did not wish to talk about any experiences in service.  The examiner noted that the Veteran gave a list of PTSD symptoms which looked like an outline of the criteria for a PTSD diagnosis as noted in the Diagnostic and Statistical Manual of Mental Disorders.  A diagnosis of PTSD was given.

In a January 2008 statement, the Veteran's wife stated that he experienced irritability, a quick temper, nightmares, lack of energy, and general anxiety.

At an April 2008 VA psychiatric examination, the examiner believed the Veteran was very evasive and uncooperative during the examination and stated the Veteran did not want to talk about his symptoms but wished the examiner instead to review a computerized typed format of PTSD symptoms he had.  The Veteran reported experiencing emotional stress from the beginning of his service, which the examiner stated was inconsistent as he had attained a high rank with decorations throughout his service.  The examiner noted that the Veteran was very intelligent, but could barely recite his own age.  The examiner noted that the examination was frequently interrupted by the Veteran repeatedly answering his cell phone.  The examiner noted the Veteran acted confused and was vague in answering questions regarding PTSD symptoms.  The examiner stated that there was a strong element of malingering in the Veteran's case.  The examiner noted that a diagnosis of PTSD could not be made on the data available from the examination, which contained a great deal of contradiction and lack of cooperation.

An August 2009 letter from C.B., M.D., noted that the Veteran had several chronic medical problems, to include PTSD, that directly related to his activities during his military service in two different combat zones.  

An October 2009 letter from L.T., M.D., indicated that the Veteran had been seen by the Mental Health Services at VA North Texas Care System since December 2007 and had a current working diagnosis of PTSD.

A January 2010 VA Polytrauma Psychology consultation conducted by A.Z., Ph.D. indicated that the Veteran was referred for evaluation of subjective complaints of memory difficulty in relation to a concussive event.  It was noted that the Veteran reported at least one episode of concussive event; while serving on his first tour in Iraq, he was riding in a vehicle next to a bus when the bus exploded.

Dr. A.Z. noted that the Veteran was diagnosed with PTSD and MDD, and that the Veteran reported several psychiatric symptoms.  Dr. A.Z. noted that the Veteran first accessed mental health services at the Dallas VA Medical Center (VAMC) in December 2007, and was seen by Dr. L.T. in OEF/OIF (Operation Enduring Freedom/Operation Iraqi Freedom) Trauma Services, but that the records indicated that he had been reluctant to utilize medication.  He noted that the Veteran received a course of brief psychotherapy in the fall of 2008, and had not followed through with Dr. L.T.'s recommendation that he resume psychotherapy.  It was noted that review of the notes also suggested that the Veteran put forth minimal effort during his psychotherapy sessions and did not make much progress during this time.  He expressed skepticism that medication and therapy would be helpful, and has been coping by working 75 to 80 hours per week and isolating from others when not at work.

The examiner noted that psychologically, the Veteran endorsed significant symptoms of both PTSD and MDD which appeared to be functionally limiting at that time.  The examiner highly recommended that the Veteran received aggressive mental health treatment for both PTSD and MDD, including both pharmacology and individual/group psychotherapy.  

An April 2010 letter from G.D., LCSW indicated the Veteran was employed at Frito Lay as a manager previously of 130 employees, but was relieved of those duties due to difficulties with short-term memory problems, organization difficulties, and difficulty in focusing on tasks and now supervised 18 employees.  The Veteran reported that while serving in Afghanistan he witnessed the explosion of a bus carrying Afghan national soldiers.  He also stated that he saw body parts on the ground and in trees after an IED (improvised explosive device) exploded near his vehicle.  Many of his flashbacks were regarding both of these incidents.  He was exposed to mortar and rocket attacks daily.  Ms. G.D. noted that all psychological symptoms appeared to be directly related to the service in OIF/OEF.

It was noted that the Veteran had been in therapy with Ms. G.D. since January 2010 for a total of 9 sessions.  The Veteran had a primary diagnosis of PTSD based on continued anxiety; flashbacks of OIF/OEF events, nightmares, exaggerated startle response, and constant state of hypervigilence.  

An August 10, 2010 letter from Dr. L.T. of the VA North Texas Health Care System indicated that the Veteran had been seen for treatment since December 2007.  The physician noted that the Veteran has had several trials of medication and a trial of therapy with limited success.  A polytrauma consult was initiated in December 2009, and his diagnosis was changed to include major depressive disorder in addition to PTSD.  Psychological testing in 2010 was concerned for mild cognitive impairment related to the mood disorders.  The physician noted that the Veteran's mood symptoms had a negative impact on his social and occupational functioning.  He had noted difficulty at work, difficulty interacting with co-workers and often staying late to complete tasks.  It was noted that the Veteran had recently been engaged in supportive therapy through a community counseling program.  He was started on an antidepressant to help with depressive and anxiety symptoms.  His current prognosis for full recovery from mood symptoms was guarded.

At the Veteran's September 2010 VA PTSD examination, the examiner noted that Psychological testing was performed, but that validity indicators noted a significant level of exaggeration; this rendered the test results invalid for diagnostic purposes, and called into question the Veteran's self report.  The examiner also noted other aspects of the examination showing discrepancies in the Veteran's statements concerning the bus explosion; at the January 2010 Polytrauma Psychological consult the Veteran claimed the explosion occurred in Iraq during his first deployment, but at his September 2010 examination he claimed that it took place in Afghanistan during his second deployment.  This examiner also questioned the Veteran's reports of being involved in combat and pointed to the April 2008 VA examination in which the examiner noted elements of malingering.  The September 2010 VA examiner noted that due to credibility issues with the Veteran, he could not resolve the issue of his claim for PTSD without resorting to mere speculation.  

VA treatment records dated February 2010 to January 2011 show treatment for MDD and PTSD, to include therapy.

At his Decision Review Officer (DRO) hearing in March 2012, the Veteran testified he had sessions with Operation Healthy Reunion and other therapy sessions for his PTSD.  

At his August 2012 Travel Board hearing, the Veteran testified that he was a Military Intelligence Officer attached to a combat unit while on tours in Iraq and Afghanistan.  The Veteran indicated that he had diagnoses of PTSD and MDD and had received treatment.  He stated that he received the CAB and was personally involved in an IED explosion and an attack on a U.S. encampment which led to dead bodies and direct fire.  

Evaluating the evidence both for and against a finding of service connection, the Board finds that the evidence is at least evenly balanced as to whether the PTSD and MDD are related to service.  The Board acknowledges the statements made by VA examiners concerning exaggeration of symptoms and contradictions in the Veteran's account of whether the IED occurred in Iraq or Afghanistan; however, the Veteran did receive the CAB and it was noted that he served in an imminent danger pay area in Afghanistan.  The record includes diagnoses of MDD and PTSD by VA in 2007 and later in Polytrauma Psychology consultation in January 2010, which establishing a link between the current disorders and service.  The Veteran is a combat veteran for VA compensation purposes and his statements as to the events he experienced in Iraq and Afghanistan are credible and consistent with the circumstances of his service.  



In short, the record shows that the Veteran has PTSD and MDD, and that he experienced traumatic events in service.  Although the April 2008 and September 2010 examiners essentially offered opinions that are not supportive of the claims, both examiners appeared to base their opinions on the suspicion that the in-service events reported by the Veteran did not occur or were embellished.  As already discussed, the occurrence of the referenced events is conceded.  

In support of the claims are the opinions of Dr. C.B. and Ms. G.D. both showed cognizance of the Veteran's psychiatric history and activities in service.

The Board is unable to afford greater evidentiary weight to the positive or negative evidence in this case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  The claims are granted.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107; 38 C.F.R. § 3.303.

After careful review of the evidence of record, the Board finds that the Veteran suffers from PTSD which is linked to in-service stressor and that service connection is warranted.  

B.  Residuals of TBI to include headaches and a cognitive disorder

Available service treatment records show that the Veteran reported headaches on a Post Deployment Questionnaire dated in February 2006, nothing further was noted.

North Texas VA Health Care System treatment records for the period October 2007 to May 2008 show the Veteran was treated for headaches.

In a January 2008 statement, the Veteran's wife stated that he experienced headaches, chronic pain in his head, irritability, a quick temper, and general anxiety.

The January 2010 VA Polytrauma Psychology consultation conducted by Dr. A.Z. indicated that the Veteran was referred for evaluation of subjective complaints of memory difficulty in relation to a concussive event.  It was noted that the Veteran reported at least one episode of a concussive event: While serving on his first tour in Iraq, he was riding in a vehicle next to a bus when the bus exploded.  He denied losing consciousness but did not recall how he got out of the vehicle.  He denied receiving any medical attention following this event, but noted the onset of daily headaches and occasional illusions of shadows moving past him subsequent to this event.  He also felt more easily distracted following this event, but was able to work around this difficulty while in the military.  In addition to this concussive event, he was Airborne and Air Assault qualified and participated in 35 to 40 jumps; on a few landings he recalls hitting his head "pretty hard" and possibly being briefly dazed.  He denied ever receiving medical attention for these incidents and denied any specific, lasting cognitive or neurological sequelae following individual jumps.

His complaints included: daily headaches, occasional dizziness and blurred vision, distractibility, tinnitus, difficulty concentrating, and trouble remembering tasks and conversations.  These problems became more notable throughout the first tour after the bus explosion and had largely remained stable since that time.  In his current job as supervisor with Frito-Lay, he experienced difficulty organizing and focusing on tasks.  He explained that he previously managed a large group of employees, but that his supervisor hired another manager to take over some of the Veteran's employees; the Veteran believes this was done because of the difficulties he was having.

Clinical interview revealed a depressed and candid man with psychological distress.  Results of testing suggested mildly impaired cognitive functioning, overall, with the primary deficits seen in slowed processing speed, executive dysfunction, and one-trial learning.  The examiner noted these problems were consistent with ongoing etiology of mild TBI but the severity of these symptoms was likely exacerbated by his significant level of psychological distress.  As such, some resolution of these symptoms was expected with more aggressive treatment of his mental health concerns.  It was recommended that the Veteran be considered for the Polytrauma Brain Injury Day Program.  A referral to speech therapy was recommended to assist the Veteran in learning compensatory strategies for deficits in processing speed.  Additional neuropsychological testing was recommended, once the Veteran's current psychological symptoms were better managed.

A July 2010 letter from Dr. A.Z. noted that the Veteran completed a neuropsychological evaluation related to his history of repeated instances of mild traumatic brain injury/concussion in January 2010.  It was noted that the Veteran experienced at least one concussive event with post-traumatic amnesia while serving in Iraq in 2003.  He noted several other instances of hitting his head and being briefly dazed subsequent to Air Assault jumps.  While he never received medical care for these injuries, he reported experiencing daily headaches and difficulty concentrating during his tour in Iraq.  His complaints included daily headaches, occasional dizziness and blurred vision, distractibility, tinnitus, difficulty concentrating, and trouble remembering tasks and conversations.  

Results of testing suggested mildly impaired cognitive functioning, overall, with the primary deficits seen in slowed processing speed, executive dysfunction, and one trial learning.  The clinical neuropsychologist noted that these problems were consistent with ongoing etiology of mild TBI but the severity of these symptoms was likely exacerbated by his significant level of psychological distress.  As such the Veteran's mild cognitive weaknesses were considered more likely than not related to his history of repeated concussive events during military service.  

VA treatment records dated from February 2010 to January 2011 note treatment received for cognitive deficits and headaches.  The Veteran was issued a Smartphone for his cognitive deficits for its reminder capabilities.  These records also show treatment for the Veteran's headaches.  The Veteran complained of daily headaches located in the crown of his head, usually throbbing, fairly constant, and present on awaking.  He had photophobia and phonophobia even when not having headaches.  He had no nausea with headaches and had gotten worse since coming back to the U.S. after military service.  The Veteran did not remember having these headaches before his blast exposure.  The diagnosis was headaches having features suggestive of, but not diagnostic of migraine.

At his March 2012 DRO hearing, the Veteran testified that he was Airborne and Air Assault qualified and there were several times that he hit his head on the ground; he noted that he was a little dazed and confused when he hit his head.  He noted he had 25 to 30 jumps.  The Veteran also testified that he was ejected from his vehicle in service and hit his head several times.  He additionally noted that when his encampment was attacked he went down for cover and hit his head on the bunker.  

At his August 2012 Travel Board hearing, the Veteran testified that he was ejected from a vehicle due to an explosion and hit his head.  He also indicated that as a parachutist, there were occasions when he landed pretty hard and hit his head.  The Veteran testified that he had approximately 30 registered jumps and a good handful of them when he hit his head.  He experienced headaches but did not seek treatment because he felt it would look bad to complain while still on active duty.  He remembered going to the infirmary to get headache medicine or pain medication and going back to work.  

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for the residuals of TBI.  As addressed in the prior section, the Veteran served in combat, and the Board accepts his account of a bus explosion resulting in an insult to the head.  The Veteran is also competent to report hitting his head during multiple parachute jumps and his activities in service are consistent with a history of performing parachute jumps.  Although it is noted on the VA PTSD examination that the Veteran's recollection of the IED explosion was contradictory as to whether it occurred in Iraq or Afghanistan, it does not call into question the occurrence of such explosion.

A January 2010 neuropsychology evaluation suggested mild impaired cognitive functioning overall consistent with ongoing etiology of mild TBI with symptoms likely exacerbated by significant psychological distress.  The evaluation noted that the Veteran's mild cognitive weaknesses are more likely related to his history of repeated concussive events during his military service.  

Under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the evidence set forth above, the Board finds that the evidence is at least in equipoise as to whether the Veteran experienced a TBI in service.  Given his combat and parachuting history, and the medical opinion indicating he does have residuals of a TBI, including headaches and a cognitive disorder, and resolving reasonable doubt in the appellant's favor, service connection for residuals of a TBI, headaches and a cognitive disorder is warranted.  See 38 C.F.R. § 3.102. 

C.  Tinnitus

The Veteran contends, in effect, that he developed tinnitus from combat in Iraq and Afghanistan as a result of concussive noise exposure and resulting acoustic trauma.

The available service treatment records show that on his February 2006 Post Deployment Health Assessment Questionnaire the Veteran reported ringing in his ears.  

At his April 2008 VA examination, the Veteran reported a history of military noise exposure from explosions, construction, and ammunitions while working as an intelligence officer.  He also reported significant non-military occupational noise exposure of machinery but noted he wore hearing protection.  It was noted that the Veteran denied tinnitus during the interview.

At his January 2010 VA Polytrauma Psychology Consultation, the Veteran reported, among other symptoms, complaints of tinnitus.  The Veteran noted that his symptoms became more notable throughout the first tour after the bus explosion and has largely remained stable since that time.

At his March 2012 DRO and April 2012 Travel Board hearing, the Veteran testified that at his VA audiology examination in April 2008 he indicated he did not have tinnitus because he did not understand the question when the examiner asked if he had tinnitus.  He stated he did not understand the term "tinnitus", and did not realize the examiner was asking about the ringing in his ears.

The Board does not here hazard to conjecture whether or not noise exposure in service resulted in tinnitus at that time, and will not now endeavor to deny this Veteran's claim where combat exposure has been established by service in a hazardous duty zone and an award of a CAB.  The Veteran has asserted at the April 2008 examination that he was exposed in service to noise to include explosions, construction and ammunitions while working as an intelligence officer.  He also then informed of civilian employment with exposure to machinery with hearing protection worn.  

The Board concludes that the noises of war the Veteran experienced were likely of a magnitude louder than those from the Veteran's civilian work. The Veteran had noted ringing in the ears in his deployment questionnaire prior to obtaining his civilian employment.  The Board finds little reason to doubt him.  

Affording the Veteran the benefit of the doubt, and based on conceded acoustic trauma during in-service combat, the Board finds service connection for tinnitus warranted, based on it being at least as likely as not that tinnitus had its onset in service.  38 U.S.C.A. §§ 1154(b), 5107(b); 38 C.F.R. §§ 3.102, 3.303; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

D.  Neck disorder

The Veteran contends that his neck disorder, diagnosed as degenerative joint disease and degenerative disc disease resulted from parachute jumps and combat stresses while in Iraq and Afghanistan.

Available service treatment records show a Post Deployment Assessment Questionnaire and Report of Medical History dated in February 2006 indicating the Veteran noted aches and pain in muscles and joints, and identified the knees, hip, and back.

VA treatment records dated October 2007 to May 2008 show treatment for neck pain on multiple occasions.  An MRI of the cervical spine in December 2007 indicated degenerative joint disease and degenerative disc disease at C3-C4, C4-C5, C5-C6, and C6-C7.  

Statements from the Veteran's mother and wife dated November 2007 and January 2008 indicate that the Veteran often complained of neck pain.

At his March 2012 DRO and April 2012 Travel Board hearings, the Veteran testified that the wear and tear in service caused his neck disorder, to include parachuting out of planes and hard landings on the ground.

As a large portion of the Veteran's service treatment records are not available for review, to a large extent the outcome of this appeal depends upon the Veteran's report of when his symptomatology began and whether that report is credible.  After reviewing the claims file, the Board finds that the Veteran's report of his symptom history is somewhat sporadic.  Although the Veteran did not specifically mention his neck in his February 2006 Report of Medical Assessment, he did note aches and pain in muscles and joints.  The Board is satisfied that the Veteran's symptoms in service included neck pain.  As the Veteran sought treatment for his cervical spine from the VA as early as October 2007, and was diagnosed with degenerative joint disease of the cervical spine, and as his family members noted the presence of neck problems since service, the Board finds that the evidence is at least in equipoise as to whether the Veteran's neck disorder began in service, based on a showing of continuity of symptomatology for a neck disorder.  Based on the record, the Board has concluded that the Veteran's complaints of neck symptomatology since service are credible and competent.

The Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's neck disorder is etiologically related to active service.  Resolving any benefit of the doubt in favor of the Veteran, the Board will grant his claim for service connection for a neck disorder, diagnosed as degenerative joint disease and degenerative disc disease.  38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for major depressive disorder is granted.

Entitlement to service connection for the residuals of a TBI, to include headaches and a cognitive disorder are granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a neck disorder is granted.


REMAND

The Board finds additional development is required before the issues of entitlement to service connection for a back disorder, bilateral knee disorder, bilateral foot pain, and bilateral ankle and foot degenerative joint disease may be adjudicated.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At a February 2009 VA examination for the Veteran's spine and knees, the examiner relied on an MRI and x-rays performed in October and November 2007, without ordering contemporaneous diagnostic studies.  The MRI showed mild bulge at L3-L4 and L4-L5 with no evidence of spinal canal stenosis or neural impingement.  X-rays of the knees revealed the joint spaces well maintained without narrowing or degenerative osteophytic spurring.  There was no evidence of subchondral defects or loose bodies.  There were no significant joint effusions and the patellofemoral joints were normal.  The examiner opined that the Veteran's low back and knee pain was less likely than not caused by or a result of injury during his service as the examiner explained that pain in the back and knees reported by the Veteran could be overlay of some of his psychiatric complaints, including PTSD.  The Board finds that this VA medical opinion is both inadequate and incomplete.  The examiner did not conduct x-rays and relied instead on those from 2007, and he only briefly noted that the Veteran complained of knee and back pain in his military Report of Medical Assessment in February 2006 without further comment.  In addition, the examiner noted that the Veteran's bilateral knee pain and L3-L4 and L4-L5 bulging could be attributed to overlay of some of his psychiatric complaints without further explanation.  The VA examination did not adequately assess whether there perhaps is an underlying pathologic process to account for the Veteran's symptoms.

VA treatment records dated in October 2007 note an assessment of chronic bilateral foot pain, plantar fasciitis and pes planus more than likely related to multiple parachute jumps.  VA x-rays taken of the feet in June 2010 showed no fractures or dislocations.  Joint spaces were maintained and the arches were within normal limits.  There were no bone erosions or periosteal reactions and no calcaneal bone spurs.  Unfortunately the x-rays did not include views of the ankles.  Moreover, although the radiologist indicated that the Veteran's plantar fasciitis and pes planus was likely related to multiple parachute jumps, the record does not contain a clear opinion as to the etiology of the other foot pathologies.  Accordingly, examinations are required to obtain the appropriate etiological opinions.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment for the Veteran not already associated with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate VA examination, preferably by a VA examiner who has not previously examined the Veteran to determine the nature and etiology of the Veteran's back disorder and any bilateral knee disorder.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  Any and all indicated diagnostic tests and studies deemed necessary by the examiner must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  With respect to any back disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not that the back disorder is etiologically related to service.  With respect to any right and/or left knee disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder is etiologically related to service.  A rationale for all opinions should be provided.

3.  Also provide the Veteran with an appropriate VA examination to determine the nature and etiology of any bilateral foot and/or ankle disorders, to include degenerative joint disease.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  Any and all indicated diagnostic tests and studies deemed necessary by the examiner must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  With respect to any right and/or left foot disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not that any right and/or left foot disorder is etiologically related to service.  With respect to any right and/or left ankle disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not that the right and/or left ankle disorder is etiologically related to service.  The examiner should provide a rationale for all opinions offered.

4.  If the benefits sought on appeal remain denied, the appellant and his representative must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time is to be allowed for response.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


